DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
Claims 4-14 and 26 are currently under examination.
Any objections and/or rejections not reiterated below are hereby withdrawn.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is July 9, 2013.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-6, 9, and 26 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Doucette-Stamm et al. (U.S. Patent 6699703).
Doucette-Stamm et al. disclose a protein sequence that encompasses the structural features of the currently claimed invention.  The amino acid at positon 242 of the sequence is substituted.  The disclosed sequence comprises an Isoleucine at position 242.  Furthermore, positon 86 is Glutamic Acid.  The amino acid at position 80 is also substituted to an alanine (see sequence alignment attached below).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.
 


US-09-583-110-3959
; Sequence 3959, Application US/09583110
; Patent No. 6699703
; GENERAL INFORMATION:
;  APPLICANT:  Lynn Doucette-Stamm et al.
;  TITLE OF INVENTION:  Nucleic Acid and Amino Acid Sequences Relating to Streptococcus
;  TITLE OF INVENTION:  Pneumoniae for Diagnostics and Therapeutics
;  FILE REFERENCE:  PATH00-07A
;  CURRENT APPLICATION NUMBER: US/09/583,110
;  CURRENT FILING DATE:  2000-05-26
;  PRIOR APPLICATION NUMBER:  US 09/107,433
;  PRIOR FILING DATE:  1998-06-30
;  PRIOR APPLICATION NUMBER:  US 60/085,131
;  PRIOR FILING DATE:  1998-05-12
;  PRIOR APPLICATION NUMBER:  US 60/051,553
;  PRIOR FILING DATE:  1997-07-02
;  NUMBER OF SEQ ID NOS:  5322
; SEQ ID NO 3959
;   LENGTH: 344
;   TYPE: PRT
;   ORGANISM: Streptococcus pneumoniae
US-09-583-110-3959

  Query Match             95.0%;  Score 1548;  DB 3;  Length 344;
  Best Local Similarity   94.3%;  
  Matches  299;  Conservative    7;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 MDREPVTVRSYANIAIIKYWGKKKEKEMVPATSSISLTLENMYTETTLSSLPTDATADAF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||| || : ||| |
Db         28 MDREPVTVRSYANIAIIKYWGKKKEKEMVPATSSISLTLENMYTETTLSPLPANVTADEF 87

Qy         61 YINGQLQNEAEHVKMSKIIDRYRPDGDGFVRIDTQNSMPTAAGLSSSSSGLSALVKACNA 120

Db         88 YINGQLQNEVEHAKMSKIIDRYRPAGEGFVRIDTQNNMPTAAGLSSSSSGLSALVKACNA 147

Qy        121 YFKLGLNRSQLAQEAKFASGSSSRSFYGPLGAWDKDSGEIYPVETGLKLAMIMLVLEDKK 180
              ||||||:|||||||||||||||||||||||||||||||||||||| ||||||||||||||
Db        148 YFKLGLDRSQLAQEAKFASGSSSRSFYGPLGAWDKDSGEIYPVETDLKLAMIMLVLEDKK 207

Qy        181 KPISSRDGMKLCVETSTTFDDWVRQSEKDYQDMLVYLKANDFAKVGELTEKNALAMHATT 240
              ||||||||||||||||||||||||||||||||||:||| |||||:|||||||||||||||
Db        208 KPISSRDGMKLCVETSTTFDDWVRQSEKDYQDMLIYLKENDFAKIGELTEKNALAMHATT 267

Qy        241 KTASPAFSYLTDASYEAMDFVRQLREQGEACYFTMDAGPNVKVLCQEKDLEHLSEIFGQR 300
              ||||||||||||||||||||||||||:|||||||||||||||| ||||||||||||||||
Db        268 KTASPAFSYLTDASYEAMDFVRQLREKGEACYFTMDAGPNVKVFCQEKDLEHLSEIFGQR 327

Qy        301 YRLIVSKTKDLSQDGCC 317
              |||||||||||||| ||
Db        328 YRLIVSKTKDLSQDDCC 344


Claim Objections
Claims 7, 8, and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        March 25, 2021